Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00820-CR

                        Jose Isabel MARTINEZ-HERNANDEZ,
                                      Appellant

                                            v.

                                  The STATE of Texas
                                       Appellee

                From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CRU-010D4
                       Honorable Oscar J. Hale Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 17, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice